Petition for Writ of Mandamus Denied and Memorandum Opinion filed February
28, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-12-00097-CR
                                    ____________

                           IN RE ORLEAN AYERS, Relator


                              ORIGINAL PROCEEDING
                                WRIT OF MANDAMUS
                                    176th District Court
                                    Harris County, Texas
                              Trial Court Cause No. 597938




                     MEMORANDUM                      OPINION

       On February 1, 2012, relator filed a petition for writ of mandamus in this court.
See Tex. Gov’t Code Ann. § 22.221 (Vernon 2004); see also Tex. R. App. P. 52. Relator
complains that respondent, the Honorable Shawna L. Reagin, presiding judge of the 176th
District Court of Harris County, has failed to rule on his “Objection to State Excluding
Relevant DNA Evidence with Order for Testing,” filed in the trial court on August 5, 2011.

       The record reflects the trial court signed an order to conduct DNA testing on
February 1, 2011. Relator filed his objection based on the failure to include "L-2, Plastic
Bag #2" for testing. In his petition, relator complains the trial court has not ruled on his
objection.

       To be entitled to mandamus relief in a criminal case, a relator must show that he has
no adequate remedy at law to redress his alleged harm, and that what he seeks to compel is
a ministerial act, not involving a discretionary or judicial decision. State ex rel. Young v.
Sixth Judicial Dist. Court of Appeals at Texarkana, 236 S.W.3d 207, 210 (Tex. Crim. App.
2007) (orig. proceeding). Consideration of a motion that is properly filed and before the
court is a ministerial act. State ex rel. Curry v. Gray, 726 S.W.2d 125, 128 (Tex. Crim.
App. 1987) (orig. proceeding). To obtain mandamus relief for the refusal to rule, a relator
must establish: (1) the motion was properly filed and has been pending for a reasonable
time; (2) the relator requested a ruling on the motion; and (3) the trial court refused to rule.
See In re Sarkissian, 243 S.W.3d 860, 861 (Tex.App.-Waco 2008, orig. proceeding); In re
Hearn, 137 S.W.3d at 685; In re Chavez, 62 S.W.3d at 228. Showing that a motion was
filed with the court clerk does not constitute proof that the motion was brought to the trial
court's attention or presented to the trial court with a request for a ruling. See In re
Davidson, 153 S.W.3d 490, 491 (Tex.App.-Amarillo 2004, orig. proceeding); In re Hearn,
137 S.W.3d at 685; In re Chavez, 62 S.W.3d at 228. Similarly, it is incumbent upon relator
to make this showing with respect to the objection made the subject of his request for
mandamus relief.

       Relator has not met his burden to obtain mandamus relief. See State ex rel. Young,
236 S.W.3d at 210. Accordingly, we deny relator’s petition for writ of mandamus.


                                            PER CURIAM

Panel consists of Justices Frost, Brown, and Christopher.
Do Not Publish — Tex. R. App. P. 47.2(b).



                                               2